Citation Nr: 0729511	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  98-13 058	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of hepatitis resulting 
from a tainted blood transfusion administered during surgery 
at a VA medical facility in March 1990.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to VA treatment 
for hepatitis.

3.  Entitlement to service connection for residuals of a back 
and leg injury.

4.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1971 to August 
1972.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a 1996 rating 
decision issued by the Nashville, Tennessee Regional Office 
(RO) which denied the appellant's claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability consisting of hepatitis resulting from a tainted 
blood transfusion administered during surgery at a VA medical 
facility in March 1990, as well as his claims for service 
connection for an acquired psychiatric disorder, for the 
residuals of a back and leg injury and for an eye disorder.  

In August 2003, the Board remanded the case to the RO for 
additional evidentiary development.  While the case was in 
remand status, the appellant was scheduled for a Travel Board 
hearing at the RO in July 2007; he failed to report for that 
hearing.  

In a written statement submitted in August 2007, the 
appellant states that he no longer wants the Tennessee 
Department of Veterans' Affairs to represent him.  The matter 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has submitted a written statement from a VA 
physician who indicated that the appellant had been admitted 
to the VA hospital nine days prior to the scheduled Travel 
Board hearing and that the date of discharge was still 
uncertain three days prior to that hearing.  Based on that, 
the appellant requested a rescheduling of the hearing.  
Therefore, under the provisions of 38 C.F.R. § 20.704, the 
undersigned Acting Veterans Law Judge, before whom the 
veteran had previously been scheduled to appear at a hearing, 
finds that he has shown good cause for not appearing at his 
July 2007 hearing and rules in favor of his motion to 
reschedule.

In view of the foregoing, the appeal must be returned to the 
RO so that the veteran can be scheduled for a hearing.  
38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should ascertain whether the 
veteran desires a Travel Board hearing to 
be held at the RO or a video-conference 
hearing.  The RO should then schedule the 
veteran for either a Travel Board hearing 
or a video-conference hearing in 
accordance with applicable procedures set 
out in 38 C.F.R. § 20.704.  

2.  The RO should notify the appellant of 
the date, time and place of such a 
hearing by letter mailed to his current 
address of record.  

3.  The RO should advise the appellant 
that if he desires to withdraw the 
hearing request prior to the hearing, he 
may do so in writing pursuant to 
applicable provisions.  

4.  All correspondence pertaining to this 
matter should be associated with the 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

